Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9 of applicant arguments/remarks, filed 09/23/2021, with respect to the previous double patenting rejections have been fully considered and are persuasive.  The previous double patenting rejections has been withdrawn because applicant has amended claim 10 to include limitations that are not in the reference cited in the previous double patenting rejection.  Specifically, the claims of US 10,261,154 does not disclose the limitations producing, from quantitative values, quantitative maps wherein the quantitative values are determined from the matching process. Claims 13-14 of ‘154 disclose producing MR maps from the acquired NMR signals. However, the signals are acquired before matching therefore the maps do not seem to be determined from the matching process.

Applicant’s arguments, see page 10 of applicant arguments/remarks, filed 09/23/2021, with respect to the previous prior art rejection of claim 10 have been fully considered and are persuasive.  The p previous prior art rejection of claim 10 has been withdrawn because applicant has amended claim 10 to include limitations that are not in the reference cited in the previous prior art rejection. See below for further details.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 6, and 10, the closest prior art is considered previous cited Griswold (US 2014/0232399), Griswold (US 2015/0302297). 
	Regarding references ‘399 and ‘297 said references are silent in teaching “producing, from the quantitative values, quantitative maps associated with the one or more quantitative MR parameter values.” These limitations and the rest of the limitations of the independent claims overcome all previous prior art. Also, these references have very similar inventors and the same assignee.
	Therefore, independent claims 1, 6, and 10 overcome the prior art. Claims 2-5, 7-9, and 11-14 are considered allowable for depending one of said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896